United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

      __________

      No. 98-2784
      __________

Stanley Paul Smith,                       *
                                          *
            Appellant,                    *
                                          *
      v.                                  *
                                          *
Dora Schriro; Michael L. Kemna;           *
Steve Moore; Patricia Lamp;               *
Tammi Jacobs; Bryan G. Piburn;            *
Melvin C. Chaffee, Jr.; Diane Walker,     *
                                          *
            Appellees.                    *

      __________
                                              Appeals from the United States
      No. 98-4024                             District Court for the
      ___________                             Western District of Missouri.

Stanley Paul Smith,                       *         [UNPUBLISHED]
                                          *
            Appellant,                    *
                                          *
      v.                                  *
                                          *
Correctional Medical Systems, through     *
its registered agent, Michael N.          *
Neumark and it’s members, affiliates,     *
subsidiaries and/or any “parent           *
groups” (corporations, partnerships,      *
associations, etc.) whether in the form   *
of entities and/or individuals, and       *
any contracted and/or subcontracted       *
doctors; CMS Inc’s president and          *
vice-president; J. Matthews, Dr.;         *
Mohammad Ghassemi-Chi, M.D.;              *
R. Dent, Dr.; G. Rille, Dr.; Danny        *
Stanton, M.D.; Hoog, Dr.; Vincent         *
Morgan, Dr.; David Scherr, Dr., and/or    *
his heirs, estate, divisees and/or        *
agents and any insurance companies        *
representing Dr. Scheer for liability;    *
David Scherr, Mrs., who accompanied       *
Dr. David Scherr to WMCC 1995             *
through February 1997, her heirs,         *
estate, devisees and/or agents and        *
any insurance companies representing      *
Mrs. David Scherr for liability,          *
                                          *
             Appellees.                   *

                                   ___________

                          Submitted: August 4, 1999
                              Filed: September 14, 1999
                                  ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      In these consolidated appeals, Missouri prisoner Stanley Paul Smith appeals
from the District Court’s1 adverse grant of summary judgment and denial of pretrial


      1
      The late Honorable Joseph E. Stevens, Jr., United States District Judge for the
Western District of Missouri.
                                         -2-
motions in his civil rights action against prison officials (Appeal No. 98-2784), and
from the District Court’s2 dismissal under Federal Rule of Civil Procedure 41(b) in his
related action against other defendants (Appeal No. 98-4024). We have carefully
reviewed the record and the parties’ briefs in Appeal 98-2784, and conclude that the
District Court did not err. Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
We also deny Smith’s motions on appeal.

       As to Appeal No. 98-4024, we also conclude after careful review that the
District Court’s dismissal of Smith’s lawsuit should be affirmed, but we modify the
dismissal to be without prejudice. See 8th Cir. R. 47A(a).

      Accordingly, the judgments are affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
                                          -3-